 Case 4:20-cv-11087-MFL-EAS ECF No. 10, PageID.30 Filed 06/22/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

THYSSENKRUPP MATERIALS,
LLC,

      Plaintiff,                                      Case No. 4:20-cv-11087
                                                      Hon. Matthew F. Leitman
v.

TRIUMPH GROUP, INC. and
TRIUMPH AEROSTRUCTURES,
LLC,

     Defendants.
__________________________________________________________________/


           STIPULATED ORDER CONCERNING ARBITRATION



      This matter is before the Court by way of the following stipulation of the

parties and in lieu of a joint motion for stipulated relief. The parties through their

undersigned counsel hereby stipulate to the following:

      1.     For purposes of this civil action only, Defendants Triumph Group, Inc.

and Triumph Aerostructures, LLC hereby waive any potential objection or challenge

to this Court’s exercise of personal jurisdiction over both Defendants, Defendants

admit Plaintiff’s factual allegations concerning citizenship of the parties for purposes

of diversity of citizenship subject matter jurisdiction (specifically ¶¶ 6, 7, 8, 9, 10
 Case 4:20-cv-11087-MFL-EAS ECF No. 10, PageID.31 Filed 06/22/20 Page 2 of 3




and 11 of Plaintiff’s Complaint, ECF No. 1, and only those six paragraphs), and

waive any potential objection or challenge to venue in this Court.

      2.     Subject to the terms of the Federal Arbitration Act, 9 U.S.C. 1 et seq,

Plaintiff and Defendants have agreed to submit this dispute to final and binding

arbitration before the American Arbitration Association (“AAA”) and agree that this

Honorable Court will enter a final judgment in this civil action in accordance with

the Arbitrator’s award.

      3.     Defendants Triumph Group, Inc. and Triumph Aerostructures, LLC

hereby reserve their right to contest personal jurisdiction to the extent they are joined

or named as parties to any other civil action brought by thyssenkrupp Materials,

LLC. Defendants Triumph Group, Inc. and Triumph Aerostructures, LLC further

reserve their right to contest personal jurisdiction in any other matter where they

may be named as a party in any state or federal courts in Michigan.

      4.     Plaintiff and Defendants hereby request that this Honorable Court enter

an Order staying this civil action pursuant to the Federal Arbitration Act pending the

issuance of an arbitration award or until further order of this Court.

      WHEREFORE, based on these stipulations of the parties, and the Court

otherwise finding that the requested relief is appropriate:

      IT IS HEREBY ORDERED that this matter is stayed pending the AAA

arbitration and issuance of an award, or until further Order of this Court.


                                           2
Case 4:20-cv-11087-MFL-EAS ECF No. 10, PageID.32 Filed 06/22/20 Page 3 of 3




      IT IS FURTHER ORDERED that this Honorable Court will enter a final

judgment in this civil action in accordance with the Arbitrator’s award, subject to

the terms of the Federal Arbitration Act, 9 U.S.C. 1 et seq.

      IT IS SO ORDERED.

                                       /s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 22, 2020



Stipulated and Approved for Entry:

/s/ Thomas H. Walters                         /s/ Judith Greenstone Miller
Thomas H. Walters (P51413)                    Judith Greenstone Miller (P29208)
Howard & Howard Attorneys PLLC                David S. McDaniel (P56994)
450 West Fourth Street                        Jaffe, Raitt, Heuer & Weiss, P.C.
Royal Oak, MI 48067-2557                      27777 Franklin Road, Suite 2500
(248) 645-1483                                Southfield, MI 48034
thw@h2law.com                                 (248) 351-3000
                                              jmiller@jaffelaw.com
Counsel for Plaintiff                         dmcdaniel@jaffelaw.com

                                              Counsel for Defendants




                                          3
